Most of the objections to the award made in the             (156) court below were addressed to the discretion of the judge presiding in that court, and are admitted by the counsel not to be the subject of review in this Court. The only exceptions to which our attention has been called in the argument here are said to be apparent upon the award itself, considered in connection with the manner and terms of the reference. It is contended for the defendants that the reference, having been made of a cause pending in court and by a rule of that court, the award does of all the matters which were thus referred, and *Page 120 
that it is not responsive to all the issues made by the pleadings. The argument fails, as we think, upon both the points to which the exception relates.
The counsel insists that as the reference embraced "all matters in controversy" in this and two other suits in which the present plaintiff was defendant and the present defendants were plaintiffs, the arbitrators were bound to determine by their award the boundaries of the lands of the parties and to fix the dividing line between them. The action in the case before us is the only one necessary for us to consider, as the other two have been disposed of in the court below. It was an action of trespass quare clausum fregit to which the defendants pleaded the general issue of not guilty, license, accord and satisfaction, and the statute of limitations. The submission to arbitration being by a rule of court, "embraced the matter and that only which the pleadings of the parties brought into contestation before the court," as was expressly said in Hardin v. Beaty, 20 N.C. 516. The land upon which the trespass was alleged to have been committed was necessarily described in the plaintiff's declaration, and as the verdict of a jury in favor of the plaintiff need not have set out the boundaries of the land, nor have fixed the dividing line between the parties, neither was it necessary for the award of the arbitrators to have done so. Here, however, the (157)  arbitrators seem to have gone further than was necessary and to have done everything for which the defendants have contended.
The other ground of exception that the arbitrators have not disposed of all the issues raised by the pleadings is equally untenable. The award, after finding that the title of the land, which was a matter of dispute in all the three cases, was in the plaintiff in the present suit, proceeds to assess the amount of damages to which he is entitled and directs the defendant to pay them, together with all the costs. This is, in legal effect, the same as the verdict of a jury, finding all the issues in favor of the plaintiff and thereupon assessing the amount of his damages. InCarter v. Sams, 20 N.C. 321, it was said that the Court will always intend everything in favor of an award, and will give such a construction to it that it may be supported, if possible. There, the action was trespass on the case for a malicious prosecution, to which the defendant pleaded, "Not guilty." It was referred by a rule of court to arbitration, and the referees returned an award, stating that "we agree that the defendant pay all costs and assess the plaintiff's damages to one hundred dollars." The Court held the ward to be sufficient, and that it meant that the defendant was awarded to pay to the plaintiff one hundred dollars, and also his costs expended in the cause referred. In that case, there was no direct finding on the issue "not guilty," but it was taken to be included in the award which assessed damages for the *Page 121 
plaintiff. Upon the same principle, the award of damages and costs to the plaintiff in the present case must be held to include a finding of all the issues in his favor, and of course, against the defendant.
PER CURIAM.                                                Affirmed.
Cited: Millinery Co. v. Ins. Co., 160 N.C. 139.
(158)